Stewart, J.,
delivered the opinion of the Court.
Through some neglect in the repair of a bridge, on one of the public highways of Baltimore County, a severe injury was sustained by one of the appellees.
Suit for the recovery of damages for the negligence, was instituted against the Commissioners of that county, and the only question involved, is whether as the law stood at the time, they were answerable.
It is conceded to be the established law of the State, that the Commissioners are liable, if they possessed the power and had control of the means to have had the bridge repaired. Duckett’s Case, 20 Md., 468; Gibson’s Case, 36 Md., 229.
The counsel for the Commissioners have relied upon the Act of 1814, ch. '214, approved the 11th of April, 1814, and to go into effect upon its passage, which was anterior to the accident, occurring the 29th of that month, as repealing the antecedent local legislation for that county, in relation to the appointment of road supervisors, and the control given to them over the roads and bridges, which by the 2nd section of the Act, was not to take place until January, 1816;' and that this provision had the effect until that time, at least, to disable the Commissioners from the exercise of authority over the same, and consequently to relieve them of any responsibility for the injury at the time of its occurrence.
There is no occasion in the decision of this case, to construe the effect to be given to the provisions of this Act, or to ascertain therefrom, to what extent, or in what respect, if any, they did then or thereafter, abridge or affect the powers, duties and responsibilities of the County Commissioners over the roads and bridges in that county.— Assuming that the Act did, immediately upon its passage, and without reservation, repeal the antecedent local public law of the county in regard to the repair of roads and bridges therein ; and by its 2nd section has postponed the *9appointment- of road supervisors thereunder, until January, 1876, it does not follow by any means, that, during the interval between its approval and said postponement, the powers and duties of the Commissioners were suspended in all respects, over the roads and bridges, and their necessary repair; and that they are to be treated as absolved from responsibility on that account.
The provisions of the 28th Article of the Code, amended by the Act of 1865, oh. 85, are not repealed, and they operate as the general public law, when not in conflict with the local public law of the county. 1 Art., Code, Xlth sec.
There is no conflict between the provisions of the 28th Article of the Code, and the Act- of 1874, ch. 274, to prevent the application of the former to that county, so far as the power of the Commissioners over the repair of bridges and roads is concerned, until they can carry into effect, the law of 1874, by the appointment of road supervisors, according to its requirement.
Under the 1st section of Article 28, of the Code, and its amendment referred to, the County Commissioners are declared to be a corporation, and to have power to appoint supervisors, collectors of taxes, &c., and to have charge and control over the property of the county, and over county roads and bridges, and to have power to appoint all such officers, agents and servants, as are required for county purposes, not otherwise provided for by law or the Constitution.
If there is no other provision of law, to enable the Commissioners to repair a bridge, they have by this section, ample authority to appoint the necessary officers or agents; and whether they are called temporary supervisors or agents is immaterial.
If such appointees are necessary to keep up the bridges, and supervise the roads, so as to enable the inhabitants to travel, it is the duty of the Commissioners to appoint them, and see that they discharge their trust.
*10(Decided 3rd February, 1876.)
Under the 5th section of the same Article, the Commissioners are empowered to levy all needful taxes, and by the 11th section, to build and repair bridges.
The 11th section of the Act of-1871, authorizes them to levy a specified sum of money, not less than ten nor more than fifteen cents on the hundred dollars, for the use of the public roads and bridges.
It is not to be presumed that the provisions of the Act of 1871, were ever intended to relieve the Commissioners of these necessary duties, until they were in full operation, and that the public should be subjected to all the inconveniences of bad roads and bridges, as the result.
That Act does not in terms, repeal the provisions of the Code in regard to the duties of the Commissioners; nor is there any necessary implication to that effect.
The Commissioners of Baltimore County had ample power, and the control of adequate means, to have caused the bridge in question to be repaired ; and they must be held liable for the damage occasioned to the appellee from its non-repair.

Judgment affirmed.